Exhibit 10.1

NOTE PURCHASE AGREEMENT

NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of October 15, 2012 (the
“Effective Date”), by and between Cereplast, Inc., a Nevada corporation (the
“Company”), and Hanover Holdings I, LLC, a New York limited liability company
(the “Lender”).

W  I  T  N  E  S  S   E  T  H:

WHEREAS, the Company wishes to sell to Lender, and Lender wishes to purchase,
upon the terms and subject to the conditions set forth in this Agreement,
unsecured convertible promissory notes, substantially in the form attached
hereto as Exhibit A (each a “Note” and collectively the “Notes”) in tranches
(each a “Tranche” and collectively “Tranches”) in consideration for an aggregate
purchase price of $800,000 (“Purchase Price”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:

1. Certain Definitions.

(a) When used herein, the following terms shall have the respective meanings
indicated:

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the New York Stock Exchange is closed or on which banks in the City of New York
are required or authorized by law to be closed.

“Closing” and “Closing Date” have the respective meanings specified in Section 2
of this Agreement.

“Commission” means the Securities and Exchange Commission, and any successor
regulatory agency.

“Common Stock” means the common stock of the Company, outstanding on the date
hereof.

“Event of Default” has the meaning specified in the Notes.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including, without limitation, any stock exchange, securities
market or self-regulatory organization.

“Material Adverse Effect” means an effect that is material and adverse to
(i) the consolidated business, properties, assets, operations, results of
operations, financial condition, credit worthiness or prospects of the Company
taken as a whole, (ii) the ability of the Company to perform its material
obligations under this Agreement or the other Transaction Documents or (iii) the
rights and benefits to which an Lender is entitled under this Agreement or any
of the other Transaction Documents.



--------------------------------------------------------------------------------

“Purchase Price” means, with respect to the Notes purchased at the Closing, the
original principal amount of the Notes purchased at the Closing.

“Securities Act” means the Securities Act of 1933 Act, as amended, and the rules
and regulations promulgated thereunder.

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.

“Transaction Documents” means (i) this Agreement, (ii) the Notes, and (iii) all
other agreements, documents and other instruments executed and delivered by or
on behalf of the Company or any of its officers at the Closing.

(b) Other Definitional Provisions. All definitions contained in this Agreement
are equally applicable to the singular and plural forms of the terms defined.
The words “hereof”, “herein” and “hereunder” and words of similar import
contained in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement.

2. Closing.

Upon the terms and subject to the satisfaction or waiver of the conditions set
forth herein, the Company agrees to sell and Lender agrees to purchase the Notes
in eight (8) Tranches, each Tranche consisting of a $100,000 Note for an
aggregate principal amount equal to the Purchase Price. The date on which the
closing of each Tranche for such purchase and sale occurs (the “Closing”) is
hereinafter referred to as the “Closing Date”. The first closing shall take
place simultaneously with the execution of this Agreement or such later date as
the parties shall agree. Subsequent closings on additional tranches shall occur
at the sole discretion of the Lender and subject to the satisfaction of the
terms and conditions of this Agreement set forth herein as follows:

 

  (i) $100,000 on or about October 15, 2012;

 

  (ii) $100,000 on or about October 30, 2012;

 

  (iii) $100,000 on or about November 30, 2012;

 

  (iv) $100,000 on or about December 14, 2012;

 

  (v) $100,000 on or about December 28, 2012;

 

  (vi) $100,000 on or about January 15, 2013;

 

  (vii) $100,000 on or about January 30, 2013;

 

  (viii) $100,000 on or about February 15, 2013;

 

2



--------------------------------------------------------------------------------

Each Closing will be deemed to occur at the offices of Sichenzia Ross Friedman
Ference LLP, or such other place as the parties mutually agree upon, when
(A) this Agreement and the other Transaction Documents have been executed and
delivered by the Company and Lender, (B) each of the conditions to the Closing
described in this Agreement has been satisfied or waived as specified therein
and (C) payment of Lender’s Purchase Price payable with respect to the Notes
being purchased by Lender at the Closing has been made by wire transfer of
immediately available funds. At the Closing, the Company shall deliver to Lender
a duly executed instrument representing the Note purchased by Lender.

3. Representations and Warranties of the Company. The Company represents and
warrants to Lender as follows, as of the date hereof:

(a) The Company is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization with full power and authority
to own, lease, license and use its properties and assets and to carry out the
business in which it proposes to engage.

(b) The Company has the requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement and to issue and sell
the Notes. All necessary proceedings of the Company have been duly taken to
authorize the execution, delivery, and performance of the Transaction Documents.
The Transaction Documents have been duly authorized by the Company and, when
executed and delivered by the Company, will constitute the legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

(c) No consent of any party to any contract, agreement, instrument, lease or
license to which the Company is a party or to which any of its properties or
assets are subject is required for the execution, delivery or performance by the
Company of any of the Transaction Documents or the issuance and sale of the
Notes.

(d) The execution, delivery and performance by Company of the Transaction
Documents to which it is a party have been duly authorized, and do not
(i) conflict with any of its organizational documents, (ii) contravene, conflict
with, constitute a default under or violate any material statute, law, rule,
regulation or court decree binding upon or applicable to the Company, or its
assets or properties, (iii) contravene, conflict or violate any applicable
order, writ, judgment, injunction, decree, determination or award of any
Governmental Authority by which the Company or any of its Subsidiaries or any of
their property or assets may be bound or affected, (iv) require any action by,
filing, registration, or qualification with, or governmental approval from, any
Governmental Authority (except such governmental approvals which have already
been obtained and are in full force and effect) or (v) constitute an event of
default or give rise to a right to terminate under any material agreement by
which the Company or any of its Subsidiaries is bound. The Company is not in
default under any agreement to which it is a party or by which it is bound in
which the default could reasonably be expected to have a material adverse effect
on Company’s business.

 

3



--------------------------------------------------------------------------------

(e) The Notes have been duly authorized and, when issued and paid for in
accordance with the terms of the applicable Transaction Documents, will be duly
and validly issued, fully paid and non-assessable, and free and clear of all
liens other than restrictions on transfer provided for in the Transaction
Documents. The shares of Common Stock issuable upon conversion of the Notes have
been duly authorized and, when issued and paid for in accordance with the
applicable Transaction Documents, will be duly and validly issued, fully paid
and non-assessable, free and clear of all liens other than restrictions on
transfer provided for in the Transaction Documents. The Company has reserved
from its duly authorized capital stock such number of shares of Common Stock for
issuance upon conversion of the Notes.

(f) There are no outstanding agreements or preemptive or similar rights
affecting the Common Stock. Except as set forth on Schedule 3(f), there are no
outstanding rights, warrants or options to acquire, or instruments convertible
into or exchangeable for, or agreements or understandings with respect to the
sale or issuance of, the Common Stock.

(g) The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

(h) Except as set forth in the SEC Reports, the Company has not, in the twelve
months preceding the date hereof, received notice (written or oral) from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.

 

4



--------------------------------------------------------------------------------

(g) There is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the knowledge of the Company, threatened against or
affecting the Company before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the issuance of the Notes or the Common Stock issuable upon conversion of the
Notes or (ii) could, if there were an unfavorable decision, have or reasonably
be expected to result in a Material Adverse Effect. Neither the Company nor any
director or officer thereof, is or has been the subject of any action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty. There has not been, and to the knowledge of
the Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company.

(h) The Company possesses all certificates, authorizations and permits issued by
the appropriate federal, state, local or foreign regulatory authorities
necessary to conduct its businesses as currently conducted or as contemplated to
be conducted, except where the failure to possess such permits could not
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and the Company has not received any notice of proceedings relating
to the revocation or modification of any Material Permit.

(i) Assuming the accuracy of Lender’s representations and warranties set forth
herein, no registration under the Securities Act is required for the offer and
sale of the Notes by the Company to Lender as contemplated hereby.

(j) Neither the Company nor any person acting on behalf of the Company has
offered or sold the Notes by any form of general solicitation or general
advertising. The Company has offered the Notes for sale only to Lender.

(k) The Company acknowledges and agrees that Lender is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
Lender is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by Lender or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated thereby is merely incidental to the Lender’s purchase
of the Notes. The Company further represents to Lender that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation of the transactions contemplated hereby by the Company and its
representatives.

(l) The Company: (i) is not in violation of any order of any court, arbitrator
or governmental body or (ii) is not or has not been in violation of any statute,
rule or regulation of any governmental authority, including without limitation
all foreign, federal, state and local laws applicable to its business, except in
each case as could not have or reasonably be expected to result in a Material
Adverse Effect.

 

5



--------------------------------------------------------------------------------

(m) No brokerage or finder’s fees or commissions are or will be payable by the
Company to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other person with respect to the transactions
contemplated by the Transaction Documents. Lender shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of other
persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by the Transaction Documents.

(n) The Company is not, and is not an Affiliate of, and immediately after
receipt of payment for the Notes, will not be or be an affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

(o) Neither the Company, or to the knowledge of the Company, any agent or other
person acting on behalf of the Company, has: (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is in
violation of law or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

4. Representations, Warranties and Covenants of Lender. Lender hereby represents
and warrants to, and agrees with, the Company as follows:

(a) Lender is an “Accredited Investor” as such term is defined in Rule 501(a)
promulgated under the Securities Act.

(b) Each of the Transaction Documents to which Lender is party has been duly
executed and delivered by Lender and constitutes the legal, valid and binding
obligation of Lender, enforceable against Lender in accordance with its terms
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

(c) The execution, delivery and performance by Lender of the Transaction
Documents to which it is a party have been duly authorized, and do not
(i) conflict with any of Lender’s organizational documents, (ii) contravene,
conflict with, constitute a default under or violate any material statute, law,
rule, regulation or court decree binding upon or applicable to Lender or its
assets or properties, (iii) contravene, conflict or violate any applicable
order, writ, judgment, injunction, decree, determination or award of any
Governmental Authority by which Lender or any of its property or assets may be
bound or affected, (iv) require any action by, filing, registration, or
qualification with, or governmental approval from, any Governmental Authority
(except such governmental approvals which have already been obtained and are in
full force and effect) or (v) constitute an event of default or give rise to a
right to terminate under any material agreement by which Lender is bound.

 

6



--------------------------------------------------------------------------------

(d) Lender is familiar with the business, plans and financial condition of the
Company; Lender has received all materials that have been requested by Lender;
Lender has had a reasonable opportunity to ask questions of the Company and its
representatives, and the Company has answered to the satisfaction of Lender all
inquiries that Lender or Lender’s representatives have put to it. Lender has had
access to all additional information that Lender has deemed necessary to verify
the accuracy of the information set forth in this Agreement, and has taken all
the steps necessary to evaluate the merits and risks of an investment as
proposed under this Agreement.

(e) Lender hereby acknowledges and represents that Lender is able to bear the
economic risk which Lender hereby assumes.

(f) Lender understands the various risks of an investment in the Company as
proposed herein and can afford to bear such risks, including, without
limitation, the risks of losing the entire investment.

(g) Lender acknowledges that Lender has been informed by the Company of, or is
otherwise familiar with, the nature of the limitations imposed by the Securities
Act and the rules and regulations thereunder on the transfer of the Notes. In
particular, Lender agrees that no sale, assignment or transfer of any of the
Notes acquired by Lender shall be valid or effective, and the Company shall not
be required to give any effect to such a sale, assignment or transfer, unless
(a) the sale, assignment or transfer of such Notes is registered under the
Securities Act, it being understood that the Notes are not currently registered
for sale and that the Company has no obligation to so register the Notes; or
(b) the Notes are sold, assigned or transferred in accordance with all the
requirements and limitations of an exemption from registration under the
Securities Act. Lender further understands that an opinion of counsel
satisfactory to the Company and other documents may be required to transfer the
Notes.

(h) Lender acknowledges that the Notes to be acquired will be subject to a stop
transfer order and any certificate or certificates evidencing the Notes and the
shares of Common Stock issuable upon conversion of the Notes shall bear the
following or a substantially similar legend and such other legends as may be
required by state blue sky laws:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT
IN EFFECT WITH RESPECT TO SUCH SECURITIES UNDER THE SECURITIES ACT OR AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
ANY SUCH TRANSFER MAY ALSO BE SUBJECT TO COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS.”

 

7



--------------------------------------------------------------------------------

(i) Lender will acquire the Notes and the shares of Common Stock issued upon
conversion of the Notes for Lender’s own account for investment and not with a
view to the sale or distribution thereof or the granting of any participation
therein in violation of the securities laws, and has no present intention of
distributing or selling to others any of such interest or granting any
participation therein in violation of the securities laws.

(j) Lender is not entering into this Agreement or purchasing the Notes as a
result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or presented at any seminar or meeting, or any
solicitation by a person other than a representative of the Company with which
Lender had a pre-existing relationship.

5. Covenants of the Company.

(a) Further Assurances. At any time or from time to time after the execution
hereof, the Company will promptly execute, deliver, verify, acknowledge, record
and/or file any and all further documents and instruments (including financing
statements and continuation statements), and promptly take any and all such
other and further actions, as Lender may request in order to evidence or more
fully effectuate the transactions contemplated hereby and to otherwise carry out
the terms hereof.

(b) Reservation of Shares. The Company shall at all times reserve and keep
available out of its authorized and unissued capital stock, such number of
shares of Common Stock issuable upon conversion of the Notes.

(c) Notice of Event of Default. Upon the occurrence of an Event of Default, the
Company shall notify Lender of the nature of such Event of Default as soon as
practicable (but in no event later than five (5) Business Day after the Company
becomes aware of such Event of Default).

(d) Additional Indebtedness. As long as the Notes shall remain outstanding and
until such time as the Notes issued by the Company pursuant to that certain
Venture Loan and Security Agreement dated as of December 21, 2010 (as the same
has been amended, supplemented or otherwise modified from time to time) between
the Company and Horizon have been repaid, unless the Holder shall have otherwise
given prior written consent, the Company shall not, and shall not directly or
indirectly create, incur, assume, guarantee or suffer to exist any indebtedness
for borrowed money of any kind, which shall be senior in right of payment,
whether with respect to interest or upon liquidation or dissolution, or
otherwise.

6. Conditions to Lender’s Obligations at the Closing. Lender’s obligations to
effect the Closing, including without limitation its obligation to purchase the
Notes at each Closing, are conditioned upon the fulfillment (or waiver by Lender
in its sole and absolute discretion) of each of the following events as of each
Closing Date, and the Company shall use commercially reasonable efforts to cause
each of such conditions to be satisfied:

 

8



--------------------------------------------------------------------------------

(a) the representations and warranties of the Company set forth in this
Agreement and in the other Transaction Documents shall be true and correct in
all material respects as of such date as if made on such date (except that to
the extent that any such representation or warranty relates to a particular
date, such representation or warranty shall be true and correct in all material
respects as of that particular date);

(b) the Company shall have complied with or performed in all material respects
all of the agreements, obligations and conditions set forth in this Agreement
and in the other Transaction Documents that are required to be complied with or
performed by the Company on or before the Closing;

(c) there shall be no existing Event of Default under the Notes;

(d) the Company shall have executed and delivered to Lender the Note being
purchased by Lender at the Closing;

(e) there shall be no injunction, restraining order or decree of any nature of
any court or Governmental Authority of competent jurisdiction that is in effect
that restrains or prohibits the consummation of the transactions contemplated
hereby and by the other Transaction Documents;

7. Conditions to Company’s Obligations at the Closing. The Company’s obligations
to affect the Closing with Lender are conditioned upon the fulfillment (or
waiver by the Company in its sole and absolute discretion) of each of the
following events as of each Closing Date:

(a) the representations and warranties of Lender set forth in this Agreement and
in the other Transaction Documents to which it is a party shall be true and
correct in all material respects as of such date as if made on such date (except
that to the extent that any such representation or warranty relates to a
particular date, such representation or warranty shall be true and correct in
all material respects as of that date);

(b) Lender shall have complied with or performed all of the agreements,
obligations and conditions set forth in this Agreement that are required to be
complied with or performed by Lender on or before the Closing;

(c) there shall be no injunction, restraining order or decree of any nature of
any court or Governmental Authority of competent jurisdiction that is in effect
that restrains or prohibits the consummation of the transactions contemplated
hereby and by the other Transaction Documents;

(d) Lender shall have executed each Transaction Document to which it is a party
and shall have delivered the same to the Company; and

(e) Lender shall have tendered the Purchase Price for the Note being purchased
by it at the Closing by wire transfer of immediately available funds pursuant to
the wiring instructions provided by the Company.

 

9



--------------------------------------------------------------------------------

8. Right of Participation. So long as any one of the Notes, issued pursuant to
this Agreement, shall be outstanding, the Lender shall be given not less than
five (5) days prior written notice of any proposed sale by the Company of its
Common stock or other securities or equity linked debt obligations, except in
connection with an Exempt Issuance, as such term is defined in the Note. If
Lender elects to exercise its rights pursuant to this Section 8(a), the Lender
shall have the right during the five (5) days following receipt of the notice,
to purchase in the aggregate up to all of such offered common stock, debt or
other securities in accordance with the terms and conditions set forth in the
notice of sale. In the event such terms and conditions are modified during the
notice period, the Lender shall be given prompt notice of such modification and
shall have the right during the five (5) days following the notice of
modification to exercise such right.

9. Additional Considerations.

(a) Notwithstanding anything to the contrary in this Agreement, during such time
as the Company’s shares are listed for trading on Nasdaq Capital Market, the
Lender shall have no right to receive from the Company, more than 19.999% of the
amount of Common Stock of the Company issued and outstanding on the Effective
Date, unless the Company’s shareholders shall have approved the transactions
contemplated hereby, including the issuance of shares upon conversion of this
Note, in excess of 20% of the amount of Common Stock of the Company issued and
outstanding on the Effective Date. In the event the Company shall have not
obtained such shareholder approval at its upcoming 2012 annual meeting of
shareholders, Lender shall have the right to terminate this Agreement and its
obligation to purchase additional Notes pursuant to this Agreement.

(b) The Lender shall have no obligation to purchase any of the Notes in the
event the average trading volume in the Company’s common stock as reported on
the Trading Market on which the Common Stock is then listed or quoted, for the
ten (10) day period (the “Measurement Period”) prior to a scheduled closing
multiplied by the VWAP during the Measurement Period is less than Fifty Thousand
($50,000) Dollars (the “VWAP Threshold”). Further, in the event the VWAP
Threshold is not met for a period of forty five (45) consecutive Trading Days,
the Lender shall have the right to terminate this Agreement and its obligation
to purchase additional Notes pursuant to this Agreement.

10. General Provisions.

a. Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAWS. THE COMPANY CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE
FEDERAL OR STATE COURT LOCATED IN NEW YORK, NEW YORK, WITH RESPECT TO ANY CLAIM
OR CONTROVERSY RELATED TO THE ENFORCEMENT OR INTERPRETATION OF THIS NOTES.

 

10



--------------------------------------------------------------------------------

b. Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing by mail, facsimile or personal delivery and shall
be effective upon actual receipt of such notice. The addresses for such
communications shall be as set forth below until notice is received that any
such address or contact information has been changed:

 

To the Company:

  

Cereplast, Inc.

300 N. Continental, Suite 100

El Segundo, CA 90245

Attn: Frederic Scheer

F:310.615.9800

With a copy to:

  

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, NY 10006

Attn: Gregory Sichenzia, Esq.

F: 212.930.9725

To Lender:

  

To the address on the signature page attached

hereto.

c. Entire Agreement. Except as otherwise provided herein, this Agreement, the
Notes and the other documents delivered pursuant hereto constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and thereof.

d. Amendment. This Agreement may only be amended, waived, discharged or
terminated by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought.

e. Successors and Assigns. This Agreement and the Notes may be transferred or
assigned by Lender in whole or in part, in Lender’s sole and absolute
discretion. Except as otherwise expressly provided in this Agreement, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, assigns, heirs, executors and administrators of the parties
hereto.

f. Severability. In case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

g. Titles and Subtitles. The titles of the Sections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

 

11



--------------------------------------------------------------------------------

h. Expenses. The Company and Lender shall bear their own expenses incurred with
respect to this transaction.

i. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall be deemed to
constitute one instrument.

j. Counsel. All parties hereto have been represented by counsel, and no
inference shall be drawn in favor of or against any party by virtue of the fact
that such party’s counsel was or was not the principal draftsman of this
Agreement. Each of the parties has been provided the opportunity to be
represented by counsel of its choice and has been encouraged to seek separate
representation to the extent that it deems such desirable, but the absence of
such shall not be asserted as a basis for the enforceability or interpretation
of any of the terms or provisions of this Agreement, or as a reason to seek
disqualification of the Company’s counsel in any controversy or proceeding.

[SIGNATURE PAGE TO FOLLOW]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.

 

CEREPLAST, INC. By:     /s/ Frederic Scheer   Name: Frederic Scheer   Title:
Chief Executive Officer

 

13



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOR NOTE PURCHASE AGREEMENT]

 

HANOVER HOLDINGS I, LLC     By:    

/s/ Joshua Sason

    Dated: October 15, 2012   Name: Joshua Sason       Title: CEO    

ADDRESS: 5 Hanover Square

                        New York, NY 10004

 

14



--------------------------------------------------------------------------------

Schedule 3(f)

 

15



--------------------------------------------------------------------------------

Exhibit A

Form of Promissory Note

 

16